Exhibit 10.9
FORM OF INDEMNIFICATION AGREEMENT
          THIS AGREEMENT (this “Agreement”) is entered into, effective as of
January 29, 2010, between Dex One Corporation, a Delaware corporation (the
“Company”), and [NAME OF DIRECTOR] (“Indemnitee”).
          WHEREAS, it is essential to the Company to retain and attract as
directors the most capable persons available;
          WHEREAS, Indemnitee is a director of the Company;
          WHEREAS, both the Company and Indemnitee recognize the increased risk
of litigation and other claims currently being asserted against directors of
corporations; and
          WHEREAS, in recognition of Indemnitee’s need for substantial
protection against personal liability in order to enhance Indemnitee’s continued
and effective service to the Company, and in order to induce Indemnitee to
provide continued services to the Company as a director, the Company wishes to
provide in this Agreement for the indemnification of and the advancement of
expenses to Indemnitee to the fullest extent (whether partial or complete)
permitted by applicable law and as set forth in this Agreement, for the coverage
of Indemnitee under the Company’s directors’ and officers’ liability insurance
policies and to supplement and further the Company’s Second Amended and Restated
Certificate of Incorporation, as amended (the “Certificate”), and the Company’s
Sixth Amended and Restated Bylaws, as amended (the “Bylaws”).
          NOW, THEREFORE, in consideration of the above premises and of
Indemnitee’s continuing to serve as a director of the Company and intending to
be legally bound hereby, the parties agree as follows:
          1. Certain Definitions:
          (a) Board: The Board of Directors of the Company.
          (b) Change in Control: A Change in Control shall be deemed to occur
if:
          (i) any “person,” as such term is defined in Section 3(a)(9) of the
Securities Exchange Act of 1934 (the “Exchange Act”), as modified and used in
Section 13(d) and 14(d) thereof (but not including (a) the Company or any of its
subsidiaries, (b) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any of its subsidiaries, (c) an
underwriter temporarily holding securities pursuant to an offering of such
securities, or (d) a company owned, directly or indirectly, by the stockholders
of the Company in substantially the same proportions as their ownership of stock
of the Company) (hereinafter a “Person”) is or becomes the beneficial owner, as
defined in Rule 13d-3 of the Exchange Act, directly or indirectly, of securities
of the Company (not including in the securities beneficially owned by such
Person any securities acquired directly from the Company or its affiliates,
excluding an acquisition resulting from the exercise of a conversion or exchange
privilege in respect of

 



--------------------------------------------------------------------------------



 



     outstanding convertible or exchangeable securities) representing more than
50% of the combined voting power of the Company’s then outstanding securities;
or
          (ii) during any period of two consecutive years beginning on the date
hereof, individuals who at the beginning of such period constitute the Board,
and any new director (other than a director designated by a Person who has
entered into any agreement with the Company to effect a transaction described in
Clause (i), (iii) or (iv) of this Section) whose election by the Board or
nomination for election by the Company’s stockholders was approved by a vote of
at least two-thirds of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved (each such director, a “Continuing
Director”), cease for any reason to constitute a majority thereof; or
          (iii) the consummation of a merger or consolidation of the Company
with any other company, other than (a) a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving or acquiring entity), in
combination with the ownership of any trustee or other fiduciary holding
securities under an employee benefit plan of the Company, more than 50% of the
combined voting power of the voting securities of the Company or such surviving
or acquiring entity outstanding immediately after such merger or consolidation,
or (b) a merger or consolidation effected to implement a recapitalization of the
Company (or similar transaction) in which no Person acquires more than 50% of
the combined voting power of the Company’s then outstanding securities; or
          (iv) the stockholders of the Company approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets and all required
governmental approvals of such transaction have been obtained.
          (c) Disinterested Director: A director of the Company who is not and
was not a party to the Proceeding in respect of which indemnification is sought
by Indemnitee.
          (d) Expenses: Any direct or indirect expense, including without
limitation, attorneys’ fees, retainers, court costs, transcript costs,
judgments, fines, ERISA excise taxes or penalties and amounts paid in
settlement, fees and expenses of experts and/or consultants, including
accountants and other advisors, travel expenses, duplicating costs, postage,
delivery service fees, filing fees, and all other disbursements or expenses of
the types typically paid or incurred in connection with investigating,
defending, or participating (including on appeal and/or as a witness), or
preparing for any of the foregoing, in any Proceeding relating to any
Indemnifiable Event, and any expenses of establishing a right to indemnification
under any of Sections 2, 4 or 5, the Certificate, the Bylaws or Section 145 of
the Delaware General Corporation Law (the “DGCL”), in each case, to the extent
actually and reasonably incurred.
          (e) Indemnifiable Costs: Any and all Expenses, liability or loss,
judgments, fines and amounts paid in settlement and any interest, assessments,
or other charges imposed thereon, and any federal, state, local, or foreign
taxes imposed as a result of the actual or deemed

2



--------------------------------------------------------------------------------



 



receipt of any payments under this Agreement that are eligible for
indemnification under applicable law.
          (f) Indemnifiable Event: Any event or occurrence that takes place
either prior to or after the execution of this Agreement, related to the fact
that Indemnitee is or was a director of the Company or any subsidiary of the
Company, or while a director is or was serving at the request of the Company as
a director, officer, trustee, manager, employee or agent of another corporation,
partnership, company, limited liability company, joint venture, trust,
non-profit entity or other enterprise, including service with respect to any
employee benefit plan (collectively, “Official Capacity”), whether the basis of
such Proceeding is alleged action in an Official Capacity, and whether the
Indemnitee is a party to or a witness or other participant in such Proceeding.
          (g) Independent Counsel: means a law firm, or a member of a law firm,
that is experienced in matters of corporate law and neither presently is, nor in
the past three years has been, retained to represent: (i) the Company or any of
its subsidiaries or affiliates, (ii) the Indemnitee or (iii) any other party to
the Proceeding giving rise to a claim for indemnification or Expense Advances
hereunder, in any matter (other than with respect to matters relating to
indemnification and advancement of expenses). No law firm or lawyer shall
qualify to serve as Independent Counsel if that person would, under the
applicable standards of professional conduct then prevailing, have a conflict of
interest in representing either the Company or Indemnitee in an action to
determine Indemnitee’s rights under this Agreement. The Company shall select a
law firm or lawyer to serve as Independent Counsel, subject to the consent of
the Indemnitee, which consent shall not be unreasonably withheld.
          (h) Proceeding: Any threatened, pending or completed action, suit or
proceeding (including any arbitration or other alternate dispute resolution
mechanism or an inquiry, investigation or administrative hearing), whether
civil, criminal, administrative or investigative (including any appeal
therefrom), that relates to an Indemnifiable Event.
          (i) Reviewing Party: Reviewing Party shall have the meaning ascribed
to such term in Section 3.
          2. Agreement to Indemnify.
          (a) General Agreement Regarding Indemnification. In the event
Indemnitee was, is, or becomes a party to, is threatened to be made a party to
or witness or other participant in, a Proceeding by reason of (or arising in
part out of) an Indemnifiable Event, the Company shall indemnify Indemnitee from
and against Indemnifiable Costs to the fullest extent permitted by applicable
law (in addition to any indemnification rights provided in the Certificate or
Bylaws), as the same may exist or may hereafter be amended or interpreted (but
in the case of any such amendment or interpretation, only to the extent that
such amendment or interpretation permits the Company to provide broader
indemnification rights than were permitted prior thereto); provided that the
Company’s commitment set forth in this Section 2(a) to indemnify the Indemnitee
shall be subject to the limitations and procedural requirements set forth in
this Agreement.

3



--------------------------------------------------------------------------------



 



          (b) Partial Indemnification. If Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of Indemnifiable Costs, but not, however, for the total amount thereof,
the Company shall nevertheless indemnify Indemnitee for the portion thereof to
which Indemnitee is entitled.
          (c) Advancement of Expenses. The Company shall advance to Indemnitee
any and all Expenses incurred by Indemnitee (an “Expense Advance”) within 5
calendar days after the receipt by the Company of a written request from
Indemnitee for an Expense Advance, whether prior to or after final disposition
of any Proceeding; provided, however, that, if and to the extent that the DGCL
requires, an advancement of Expenses incurred by the Indemnitee in his capacity
as a director of the Company shall be made only upon delivery of an undertaking
by or on behalf of the Indemnitee to repay all amounts so advanced if it
ultimately shall be determined by final judicial decision from which there is no
further right to appeal that the Indemnitee is not entitled to be indemnified
for such Expenses under this Agreement or otherwise. Indemnitee shall, and
hereby undertakes to, repay to the Company any funds advanced to Indemnitee or
paid on Indemnitee’s behalf if it shall ultimately be determined that Indemnitee
is not entitled to indemnification. Indemnitee shall make any such repayment
promptly following written notice of any such determination. Payment by the
Company of Indemnitee’s expenses in connection with any Proceeding in advance of
the final disposition thereof shall not be deemed an admission by the Company
that it shall ultimately be determined that Indemnitee is entitled to
indemnification. Any request for an Expense Advance shall be accompanied by an
itemization of the Expenses for which advancement is sought, and a reasonably
detailed summary shall be provided if the Company so requests. Expense Advances
shall be made without regard to Indemnitee’s ability to repay the Expenses. If
Indemnitee has commenced legal proceedings in the Chancery Court of the State of
Delaware to secure a determination that Indemnitee should be indemnified under
applicable law, as provided in Section 4, any determination made by the
Reviewing Party that Indemnitee would not be permitted to be indemnified under
applicable law shall not be binding and Indemnitee shall not be required to
reimburse the Company for any Expense Advance until a final judicial
determination is made with respect thereto (as to which all rights of appeal
therefrom have been exhausted or have lapsed). Indemnitee’s obligation to
reimburse the Company for Expense Advances shall be unsecured and no interest
shall be charged thereon.
          (d) Exception to Obligation to Indemnify and Advance Expenses.
Notwithstanding anything in this Agreement to the contrary, Indemnitee shall not
be entitled to indemnification or advancement pursuant to this Agreement in
connection with any Proceeding initiated by Indemnitee against the Company or
any director or officer of the Company unless (i) the Board or the Disinterested
Directors have authorized the initiation of such Proceeding or (ii) the
Proceeding is one to enforce indemnification rights under Section 5.
          3. Reviewing Party.
          (a) Other than as contemplated by Section 3(b), the person, persons or
entity who shall determine whether Indemnitee is entitled to indemnification in
the first instance (the “Reviewing Party”) shall be (i) the Board acting by a
majority vote of Disinterested Directors or (ii) if there are no Disinterested
Directors, or if the Indemnitee so direct, by Independent Counsel in a written
determination to the Board, a copy of which written determination shall be
delivered

4



--------------------------------------------------------------------------------



 



to Indemnitee. The persons chosen to make a determination under this Agreement
of the Indemnitee’s entitlement to indemnification will act reasonably and in
good faith in making such determination.
          (b) After a Change in Control (other than a Change in Control approved
by a majority of the Continuing Directors), the Reviewing Party shall be the
Independent Counsel. With respect to all matters arising from such a Change in
Control concerning the rights of Indemnitee to indemnity payments and Expense
Advances under this Agreement or any other agreement or under applicable law or
the Certificate or the Bylaws now or hereafter in effect relating to
indemnification for Indemnifiable Events, the Company shall seek legal advice
only from the Independent Counsel. Such counsel, among other things, shall
render its written opinion to the Company and Indemnitee as to whether and to
what extent the Indemnitee should be permitted to be indemnified under
applicable law. The Company agrees to pay the reasonable fees of the Independent
Counsel and to indemnify fully such counsel against any and all expenses
(including attorneys’ fees), claims, liabilities, loss, and damages arising out
of or relating to this Agreement or the engagement of Independent Counsel
pursuant hereto.
          4. Indemnification Process and Appeal.
          (a) Indemnification Payment.
          (i) The determination with respect to Indemnitee’s entitlement to
indemnification shall, to the extent practicable, be made by the Reviewing Party
not later than 21 calendar days after receipt by the Company of a written demand
on the Company for indemnification (which written demand shall include such
documentation and information as is reasonably available to Indemnitee and is
reasonably necessary to determine whether and to what extent Indemnitee is
entitled to indemnification). The Reviewing Party making the determination with
respect to Indemnitee’s entitlement to indemnification shall notify Indemnitee
of such written determination no later than two business days thereafter.
          (ii) Unless the Reviewing Party has provided a written determination
to the Company that Indemnitee is not entitled to indemnification under
applicable law, Indemnitee shall be entitled to indemnification of Indemnifiable
Costs, and shall receive payment thereof, from the Company in accordance with
this Agreement within five business days after the Reviewing Party has made its
determination with respect to Indemnitee’s entitlement to indemnification.
          (b) Suit to Enforce Rights. If (i) no determination of entitlement to
indemnification shall have been made within the time limitation for such a
determination set forth in Section 4(a)(i), (ii) payment of indemnification
pursuant to Section 4(a)(ii) is not made within the period permitted for such
payment by such section, (iii) the Reviewing Party determines pursuant to
Section 4(a) that Indemnitee is not entitled to indemnification under this
Agreement or (iv) Indemnitee has not received advancement of Expenses within the
time period permitted for such advancement by Section 2(c), then Indemnitee
shall have the right to enforce the indemnification rights granted under this
Agreement by commencing litigation in the Chancery Court of the State of
Delaware seeking a determination by the court or challenging any

5



--------------------------------------------------------------------------------



 



determination by the Reviewing Party or any aspect thereof. The Company hereby
consents to service of process and to appear in any such proceeding and waives
any defense to venue or jurisdiction. Alternatively, Indemnitee, at Indemnitee’s
option, may seek an adjudication in arbitration with respect to the enforcement
of Indemnitee’s rights under this Section 4(b) conducted pursuant to the
Commercial Arbitration Rules of the American Arbitration Association. The
provisions of Delaware law (without regard to its conflict of laws rules) will
apply to such arbitration. The Company will not oppose Indemnitee’s right to
seek any such adjudication in arbitration. Any determination by the Reviewing
Party not challenged by the Indemnitee within 90 days of the date of the
Reviewing Party’s determination shall be conclusively binding on the Company and
Indemnitee and shall not thereafter be subject to challenge. The parties agree
that the procedures set forth in this Section 4 shall constitute the sole and
exclusive method for resolving any dispute regarding, or determinations made
pursuant to, this Agreement, and that any litigation to enforce any rights
arising under this Agreement shall be filed solely in the Chancery Court of the
State of Delaware. The remedy provided for in this Section 4 shall be in
addition to any other remedies available to Indemnitee at law or in equity.
          (c) Defense to Indemnification, Burden of Proof, and Presumptions.
          (i) To the maximum extent permitted by applicable law in making a
determination with respect to entitlement to indemnification (or payment of
Expense Advances) hereunder, the Reviewing Party shall presume that an
Indemnitee is entitled to indemnification (or payment of Expense Advances) under
this Agreement, and the Company shall have the burden of proof to overcome that
presumption in connection with the making by the Reviewing Party of any
determination contrary to that presumption.
          (ii) It shall be a defense to any action brought by Indemnitee against
the Company to enforce this Agreement that it is not permissible under
applicable law for the Company to indemnify Indemnitee for the amount claimed.
          (iii) For purposes of this Agreement, the termination of any claim,
action, suit, or proceeding, by judgment, order, settlement (whether with or
without court approval), conviction, or upon a plea of nolo contendere, or its
equivalent, shall not create a presumption that Indemnitee did not meet any
particular standard of conduct or have any particular belief or that a court has
determined that indemnification is not permitted by applicable law.
          5. Indemnification for Expenses Incurred in Enforcing Rights. The
Company shall indemnify Indemnitee against any and all Expenses to the fullest
extent permitted by law and, if requested by Indemnitee pursuant to the
procedures set forth in Section 2(c), shall advance such Expenses to Indemnitee,
that are incurred by Indemnitee in connection with any claim asserted against or
action brought by Indemnitee for:
          (a) enforcement of this Agreement;

6



--------------------------------------------------------------------------------



 



          (b) indemnification of Indemnifiable Costs or Expense Advances by the
Company under this Agreement or any other agreement or under applicable law or
the Certificate or Bylaws now or hereafter in effect relating to indemnification
for Indemnifiable Events; and/or
          (c) recovery under directors’ and officers’ liability insurance
policies maintained by the Company.
          6. Notification and Defense of Proceeding.
          (a) Notice. Promptly after receipt by Indemnitee of notice of the
commencement of any Proceeding, Indemnitee will, if a claim in respect thereof
is to be made against the Company under this Agreement, notify the Company of
the commencement thereof. The failure to notify or promptly notify the Company
shall not relieve the Company from any liability which it may have to the
Indemnitee otherwise than under this Agreement, and shall not relieve the
Company from liability hereunder except to the extent the Company has been
prejudiced or as further provided in Section 6(c).
          (b) Defense. With respect to any Proceeding as to which Indemnitee
notifies the Company of the commencement thereof, the Company will be entitled
to participate in the Proceeding at its own expense. If the Company has selected
counsel to represent Indemnitee and other current and former directors, officers
or employees of the Company in the defense of a Proceeding, and a majority of
such persons, including Indemnitee, reasonably object to such counsel selected
by the Company pursuant to the first sentence of this Section 6(b), then such
persons, including Indemnitee, shall be permitted to employ one additional
counsel of their choice and the reasonable fees and expenses of such counsel
shall be at the expense of the Company; provided, however, that such counsel
shall, if required by any company with which the Company obtains or maintains
insurance, be approved by such company or chosen from amongst the list of
counsel approved by such company. In the event separate counsel is retained by a
group of persons including Indemnitee pursuant to this Section 6(b), the Company
shall cooperate with such counsel with respect to the defense of the Proceeding,
including making documents, witnesses and other reasonable information related
to the defense available to such separate counsel pursuant to joint-defense
agreements or confidentiality agreements, as appropriate. The Company shall not
be entitled to assume the defense of any Proceeding brought by or on behalf of
the Company or as to which Indemnitee shall have made the determination provided
for in clause (ii) above.
          (c) Settlement of Claims. The Company shall not be liable to indemnify
Indemnitee under this Agreement or otherwise for any amounts paid in settlement
of any Proceeding effected without the Company’s written consent. The Company
shall not settle any Proceeding in any manner that would impose any penalty or
limitation on Indemnitee or include an admission of fault by Indemnitee, without
Indemnitee’s written consent. Neither the Company nor the Indemnitee will
unreasonably withhold or delay their consent to any proposed settlement. The
Company shall not be liable to indemnify the Indemnitee under this Agreement
with regard to any judicial award if the Company was not given a reasonable and
timely opportunity, at its expense, to participate in the defense of such
action; the Company’s liability hereunder shall not be excused if participation
in the Proceeding by the Company was barred by this Agreement.

7



--------------------------------------------------------------------------------



 



          7. Non-Exclusivity. The provisions for indemnification and advancement
of Expenses set forth in this Agreement shall not be deemed exclusive of any
other rights which the Indemnitee may have under any provision of law, the
Certificate or the Bylaws, a vote of the Company’s stockholders or Disinterested
Directors, any other agreement, or otherwise, both as to actions in his Official
Capacity and to actions in another capacity while occupying his position as an
agent of the Company, and the Indemnitee’s rights hereunder shall continue after
the Indemnitee has ceased acting as an agent of the Company and shall inure to
the benefit of the heirs, executors and administrators of the Indemnitee.
          8. Liability Insurance. The Company shall (a) maintain in effect
directors’ and officers’ insurance policies and fiduciary liability insurance
policies (collectively, “D&O Insurance Policies”) with terms, conditions,
retentions and limits of liability that are at least as favorable as those
contained in the Company’s D&O Insurance Policies in effect as of the date
hereof (D&O Insurance Policies containing such terms, conditions, retentions and
limits of liability, referred to herein as “Comparable D&O Insurance Policies”),
and, for so long as Indemnitee serves as a director of the Company and for a
period of six (6) years thereafter, to cause Indemnitee to be covered under such
Comparable D&O Insurance Policies in accordance with their respective terms, and
(b) for a period of not less than six (6) years following the occurrence of
(i) a Change in Control or (ii) the Company ceasing to operate its business as a
going concern, to maintain in effect Comparable D&O Insurance Policies, and,
until the earlier of (x) such time as the Company is no longer required to
maintain such Comparable D&O Insurance Policies pursuant to this clause (b) or
(y) the sixth (6th) anniversary of Indemnitee ceasing to serve as a director of
the Company, to cause Indemnitee to be covered under such Comparable D&O
Insurance Policies in accordance with their respective terms; provided, however,
that in no event shall the Company be required to expend in any one year an
amount in excess of 200% of the annual premiums currently paid by the Company
for its D&O Insurance Policies; provided, further, that if during the specified
period the annual premiums for Comparable D&O Insurance Policies exceed such
amount, the Company shall provide a D&O Insurance Policy which, in the
reasonable judgment of the Company, provides for the best coverage available for
a cost not exceeding such amount.
          9. Amendment of this Agreement. No supplement, modification, or
amendment of this Agreement shall be binding unless executed in writing by both
of the parties hereto. No waiver of any of the provisions of this Agreement
shall operate as a waiver of any other provisions hereof (whether or not
similar), nor shall such waiver constitute a continuing waiver. Except as
specifically provided herein, no failure to exercise or any delay in exercising
any right or remedy hereunder shall constitute a waiver thereof.
          10. Subrogation. In the event of payment under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of Indemnitee, who shall execute all papers required and shall do
everything that may be reasonably necessary to secure such rights, including the
execution of such documents reasonably necessary to enable the Company
effectively to bring suit to enforce such rights, and all of Indemnitee’s
reasonable Expenses related thereto will be borne by the Company.
          11. No Duplication of Payments. The Company shall not be liable under
this Agreement to make any payment in connection with any claim made against
Indemnitee (or pay

8



--------------------------------------------------------------------------------



 



or reimburse any Indemnifiable Costs or other expenses to Indemnitee) to the
extent Indemnitee has otherwise actually received payment (under any insurance
policy, other right of indemnity or agreement or otherwise) of the amounts
otherwise indemnifiable or payable hereunder. The Company shall not be liable to
indemnify Indemnitee under this Agreement: (a) for any amounts paid in
settlement of any Proceeding effected without the Company’s written consent,
which consent shall not be unreasonably withheld or delayed, or (b) for any
judicial award if the Company was not given a reasonably timely opportunity to
participate, at its expense, in the defense of such action, but only to the
extent that the failure to be given such reasonably timely opportunity actually
and materially prejudiced the Company’s ability to defend such action.
          12. Binding Effect. This Agreement shall be binding upon and inure to
the benefit of and be enforceable by the parties hereto and their respective
successors, assigns, including any direct or indirect successor by purchase,
merger, consolidation, or otherwise to all or substantially all of the business
and/or assets of the Company, spouses, heirs, and personal and legal
representatives. The Company shall require and cause any successor (whether
direct or indirect by purchase, merger, consolidation, or otherwise) to all,
substantially all, or a substantial part, of the business and/or assets of the
Company, by written agreement in form and substance satisfactory to Indemnitee,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform if no such
succession had taken place. This Agreement shall continue in effect regardless
of whether Indemnitee continues to serve as a director of the Company or of any
other enterprise at the Company’s request.
          13. Severability. If any provision (or portion thereof) of this
Agreement shall be held by a court of competent jurisdiction to be invalid,
void, or otherwise unenforceable, the remaining provisions shall remain
enforceable to the fullest extent permitted by law. Furthermore, to the fullest
extent possible, the provisions of this Agreement (including, without
limitation, each portion of this Agreement containing any provision held to be
invalid, void, or otherwise unenforceable, that is not itself invalid, void, or
unenforceable) shall be construed so as to give effect to the intent manifested
by the provision held invalid, void, or unenforceable.
          14. Governing Law. This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Delaware applicable to
contracts made and to be performed in such State without giving effect to the
principles of conflicts of laws.
          15. Notices. All notices, demands, and other communications required
or permitted hereunder shall be made in writing and shall be deemed to have been
duly given if delivered by hand, against receipt, or mailed, postage prepaid,
certified or registered mail, return receipt requested, and addressed
          If to the Company:
Dex One Corporation
1001 Winstead Drive
Cary, North Carolina 27513
Attn: General Counsel
Fax: (919) 297-1518

9



--------------------------------------------------------------------------------



 



          With a copy to:
Sidley Austin LLP
One South Dearborn
Chicago, Illinois 60603
Attn: Larry A. Barden
Fax: (312) 853-7036
          If to Indemnitee at:
          [INDEMNITEE]
          [ADDRESS]
Notice of change of address shall be effective only when done in accordance with
this Section. All notices complying with this Section shall be deemed to have
been received on the date of delivery or on the third business day after
mailing.

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly executed and delivered
this Agreement as of the day specified above.

                  DEX ONE CORPORATION    
 
           
COMPANY:
  By:        
 
     
 
   
 
            INDEMNITEE:   [INDEMNITEE]    
 
           
 
     
 
   

11